DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed February 11, 2021. Claims 1, 8, and 15 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant makes a general assertion that the claim amendments overcome the rejection (page 10 of Applicant’s response) The Examiner respectfully disagrees. The rejection has been revised to address the amended claim language (below).
The art rejections are withdrawn, responsive to Applicant’s claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to maintaining a safe operating work space by 

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-7), Article of Manufacture (claims 8-14), Apparatus (claims 15-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving information related to safety and operation of a harsh environment operation; analyzing the received information, including integrating the information received, developing data flow models and integration matrices for data attributes, developing service-based integration models including message routing and associated situation management, developing user-based information models, performing a risk-based and root cause analysis and including determining that a status of safety barriers has changed and determining that a number of high-risk work permits exceeds allowable limits; determining, based on the analyzing, actions to be performed, the actions being related to safety of the harsh environment operation; and implementing the actions to be performed including, in response to determining that a status of safety barriers has changed, automatically confiscating work permits and, in response to determining that a number of high-risk work permits exceeds allowable limits, notifying selected users; in response to determining that the status of the safety barriers has changed, automatically quantifying a particular risk; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information, making observations, and making decisions are examples of mental processes. The claims monitor a work environment for risk events that require intervention, which speaks to the abstract idea of organizing human activity. Performing the actions is part of the risk abatement process, which also falls under organizing human activity. The claims also present specific actions, including notifying users/personnel, as needed, which is an example of instructing humans (i.e., organizing human activity). Other actions, including confiscating work permits when a status of safety barriers changes, are indicative of mental processes and organizing human activity since they are actions that may be largely evaluated in the mind of a human user and/or they may be implemented using instructions targeted to a human user. The steps of developing models further present analyses that can be performed in the human mind and analyses that speak to organizing human activity since these analyses ultimately contribute to the risk evaluation.
The dependent claims further present details of the abstract ideas.

No – All claims include a safe operating work space integration system (SOWSIS) and a plurality of non-integrated systems. The process claims recite that the method is “computer-implemented” in the preamble. The article of manufacture claims further include a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform the operations. The apparatus claims further include one or more processors and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform the operations. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 43, 84-99).  The claims also generally receive (e.g., receive information, generally integrate information), store, and/or output (e.g., send notifications related to) data, which are examples of insignificant extra-solution activity. Notification by email is also a general link to technology.
The limitation “wherein the SOWSIS integrates actions by board operators, foremen, maintenance workers, field operators, safety engineers, safety compliance groups, and management personnel, and wherein the SOWSIS integrates multiple systems including a plant maintenance system, a decision support and visualization handheld monitoring system, a data acquisition and historization system, an e-permit system, an operation risk management system, a three-dimensional asset virtualization system, a maintenance and test and inspect scheduling system, a decision support and visualization system, and a decision support and visualization system messaging service” sets forth an environment in which human users generally use and/or interact with automated tools to implement the invention at a high level of generality.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 15 have been amended to recite the steps/functions of developing data flow models and integration matrices for data attributes among the plurality of non-integrated systems; developing service-based integration models including message routing and associated situation management to pass messages among the plurality of non-integrated systems; and developing user-based information models including tasks, data, execution sequencing, software platform technologies, and associated N-dimension swim lane diagrams for the plurality of non-integrated systems. Applicant’s original disclosure provides no specific details 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 101, set forth in this Office action.
While Barak et al. (US 2020/0193341) and Wenzlau et al. (US 2005/0055233) collectively address many of the claim features (as explained in the last-pending art rejections, e.g., see the rejections set forth in the non-final Office action dated November 17, 2020), they do not disclose or suggest all of the details of developing data flow models and integration matrices for data attributes among the plurality of non-integrated systems; developing service-based integration models including message routing and associated situation management to pass messages among the plurality of non-integrated systems; and developing user-based information models including tasks, data, execution sequencing, software platform technologies, and associated N-dimension swim lane diagrams for the plurality of non-integrated systems (much less within the context of the claims as a whole). While each of these features is individually 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683